           Case 2:20-cv-03525-AB Document 14 Filed 10/12/20 Page 1 of 15




                     UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
BROOKS WELCH and                     :
KAREN WELCH, h/w                     :
                                     :
   v.                                :
                                     :          NO. 20-cv-03525
CIGNA HEALTH AND LIFE                :
INSURANCE COMPANY                    :
-and-                                :
PQ CORPORATION                       :
____________________________________:


                                 AMENDED COMPLAINT

       NOW COMES Plaintiff, Brooks Welch, by and through counsel, and hereby alleges as

follows:

BACKGROUND

1.     This case involves the Defendant’s application of the Medicare Secondary Payer (MSP)

       rules and its interplay with plaintiff’s COBRA coverage. In particular, plaintiff incurred

       certain medical bills between May 1, 2018, when his employment was formally

       terminated by PQ upon his eligibility for long term disability, and September 1, 2018,

       when he became eligible for Medicare Part B benefits (the “COBRA window”). As set

       forth more fully herein, Defendants have processed his health insurance benefits during

       the COBRA window as if Medicare Part B were the primary insurer, even though Mr.

       Welch was not yet covered by Part B, paying therefore as the secondary payer, and

       leaving Mr. Welch with tens of thousands of dollars in medical bills.




                                                     1
        Case 2:20-cv-03525-AB Document 14 Filed 10/12/20 Page 2 of 15




PARTIES, VENUE AND JURDISCTION

2.    Plaintiff was, at all time relevant a “participant” within the meaning of ERISA, in the PQ

      Corporation Life & Health Care Plan sponsored by PQ Corporation (“the Plan”). The

      Plan provides, inter alia, health insurance benefits to PQ employees and eligible

      dependents.

3.    Defendant CIGNA Health and Life Insurance Company (“CIGNA”) is the claims

      administrator for claims filed under the Plan and a fiduciary of the Plan within the

      meaning of ERISA.

4.    Defendant PQ Corporation is the Plan Sponsor and a fiduciary of the Plan within the

      meaning of ERISA.

5.    The PQ Corporation Benefits Plan Committee is the Plan Administrator of the Plan.

6.    This Court has federal question jurisdiction pursuant to 28 U.S.C. Section 1331, and

      pursuant to the Employee Retirement Income Security Act (ERISA), 29 U.S.C. Section

      1132(a)(1)(B).

7.    Venue is appropriate in this Court pursuant to the nationwide service of process under

      ERISA (29 U.S.C. Section 1132(g), as plaintiff resides in the district, and the alleged

      breach is deemed to occur here.

FACTS

8.    Plaintiff became employed by PQ on or about July 12, 2010.

9.    Mr. Welch has been diagnosed with neuroendocrine cancer.

10.   Neuroendocrine cancer is terminal; no known cure exists.

11.   Mr. Welch became eligible for hospital insurance under Medicare (“Part A”) effective

      October, 2011. Under the extended work incentive provisions of Medicare, he was



                                                     2
        Case 2:20-cv-03525-AB Document 14 Filed 10/12/20 Page 3 of 15




      eligible for up to 93 months (7 years and 8 months) of premium free Part A coverage. 42

      C.F.R. Section 406.12(e). As a result, Mr. Welch maintained his Part A coverage from

      2011 until the end of his employment with PQ. Given that he did not have to pay

      premiums, there appeared to be no reason for him to discontinue his Part A coverage, and

      as long as he remained actively employed, his Medicare coverage had no effect on his

      coverage under the PQ Plan.

12.   As a result of the progression of his cancer, Mr. Welch was forced to stop working in

      October, 2017. He applied and was approved for short-term disability.

13.   In the spring of 2018, having been out on short-term disability for the required waiting

      period, Mr. Welch went on long term disability. He remains on long-term disability

      under PQ’s long-term disability policy.

14.   Effective on or about May 1, 2018, Mr. Welch’s employment with PQ was formally

      terminated. As a result, Mr. Welch became eligible for continuation coverage under the

      Consolidated Omnibus Budget Reconciliation Act (COBRA). Mr. Welch promptly

      applied for COBRA continuation coverage. On information and belief, that coverage

      became effective May 1, 2018.

15.   In the meantime, Mr. Welch had applied for Social Security disability benefits (SSDI).

      His SSDI application was approved on October 2, 2018. According to the award, he

      became retroactively entitled to SSDI effective November, 2017, and became eligible for

      Medical Insurance (as opposed to Part A Hospital insurance) under Medicare (commonly

      referred to as “Part B”) effective September 1, 2018.

16.   Between May 1, 2018, during the time period that Mr. Welch was enrolled in COBRA,

      but not yet entitled to Medicare Part B, he incurred tens of thousands of dollars in



                                                     3
        Case 2:20-cv-03525-AB Document 14 Filed 10/12/20 Page 4 of 15




      medical bills (the “COBRA Medical Claims”). This included, among others, a bill from

      the Hospital of the University of Pennsylvania (HUP) for services rendered on July 25,

      2018 in the amount of $9,113.00; a bill from HUP for services rendered on August 9,

      2018 in the amount of $39,106.64; and a bill from University of Pennsylvania Health

      System for services rendered on August 31, 2018 in the amount of $27,818.41. In

      addition, CIGNA is also seeking reimbursement for an alleged overpayment in the

      amount of $8,239.12.

The Medicare Secondary Payment Rules

17.   Congress has adopted a series of rules designed to reduce Medicare’s obligations to pay

      in certain situations. These are known as the Medicare Secondary Payment Rules. The

      MSP Rules are implemented by the Centers for Medicare and Medicaid Services (CMS),

      a division of the Department of Health and Human Services.

18.   Under the MSP rules, the PQ Plan qualified as a Large Group Health Plan (“LGHP”).

19.   During the time that he was an active employee (including his time on short-term

      disability), the PQ plan was primary and Medicare Part A was secondary for any claims

      covered by Part A. Mr. Welch was not enrolled in Part B, so the PQ Plan was solely

      responsible for any bills that would otherwise be covered by Part B.

20.   Once Mr. Welch became eligible for COBRA coverage, and was no longer an active

      employee, his change in status triggered a change in the rules. In particular:

              CMS make Medicare primary payments for services furnished to disabled
      beneficiaries covered under the LGHP by virtue of their own or a family member’s
      current employment status if the services are –

      ...    (5) Covered under COBRA continuation coverage notwithstanding the
      individual’s Medicare entitlement.

      42 C.F.R. Section 411.206(a)(5)(emphasis added).

                                                     4
        Case 2:20-cv-03525-AB Document 14 Filed 10/12/20 Page 5 of 15




21.   Under Medicare, there is a distinction between being “eligible” for Medicare and being

      “entitled” to Medicare.

22.   Being “eligible” for Medicare means that an individual can enroll in Medicare, e.g, that

      he or she has turned 65, has been determined to be eligible for SSDI (i.e., is disabled and

      has exhausted the relevant waiting period) or met other criteria. But being “entitled” to

      Medicare means that the individual is both eligible for Medicare and has enrolled.

23.   Indeed, an individual can be terminated early from COBRA once he or she becomes

      entitled to Medicare. That is exactly what happened here – once Mr. Welch became

      entitled to Medicare Part B benefits, he was no longer eligible to continue his COBRA

      benefits.

      Cigna’s Processing Of The Claims

24.   For the COBRA Medical Claims, CIGNA processed the claims as if Medicare Part B

      were primary, and the Plan were secondary, even though Mr. Welch did not become

      entitled to Part B until he was awarded social security disability benefits. In doing so, it

      calculated the amount that Medicare would have paid under Part B, and only then paid

      the small balance of the outstanding charges.

25.   For example, CIGNA paid $308.17 of the $9,113.00 bill and $2,760.86 of the $39,106.64

      bill.

26.   The alleged underpayment constitutes an “adverse benefit determination” in part under

      ERISA and the Department of Labor’s claims regulations thereunder. CIGNA was

      obligated, as the Claims Administrator, to comply with the Department of Labor’s claims

      regulations as set forth in 29 C.F.R. Section 2560.503–1.




                                                      5
        Case 2:20-cv-03525-AB Document 14 Filed 10/12/20 Page 6 of 15




27.   CIGNA initially denied the claims in part by issuing “Explanations of Benefits”

      (EOB’S).

28.   The EOB’s fail to comply with the Department of Labor claims regulations.

29.   Under the claims regulations, CIGNA had 30 days after receipt of the claim. The

      deadline may be extended one time by the plan for up to 15 days, provided that the plan

      administrator both determines that such an extension is necessary due to matters beyond

      the control of the plan and notifies the claimant, prior to the expiration of the initial 30-

      day period, of the circumstances requiring the extension of time and the date by which

      the plan expects to render the decision.

30.   CIGNA initially issued an EOB explaining that it could not “process the claim without

      the Medicare explanation of Benefits (EOB). It noted:

      Patient: If you never enrolled in Medicare, please call us at the number on your ID card.
      We need to hear from you before we can process the claim (emphasis added).

      This statement failed to adequately explain to Mr. Welch the issue or the need to call

      CIGNA so that it could explain to him that, with the commencement of COBRA, he was

      at risk of not having his claims fully paid until he enrolled specifically in Part B. Quite

      simply, he had ever enrolled in Medicare – he was still enrolled in Part A. CIGNA did

      not ask him to call if he were enrolled in Part A, but not Part B, and given that the

      distinction had not made any difference before he enrolled in COBRA, he had no reason

      to believe that there was an issue which he could mitigate by trying to enroll immediately

      in Part B.

31.   CIGNA subsequently rendered the formal adverse benefit determinations by the issuance

      of additional EOB’s. Those EOB’s failed to comply with the claims regulations in

      numerous ways.

                                                       6
            Case 2:20-cv-03525-AB Document 14 Filed 10/12/20 Page 7 of 15




32.   In particular, the Claims Regulations state, inter alia, that the Adverse Benefit

      Determination must set forth, in a manner calculated to be understood by the claimant:

      (i)       The specific reason or reasons for the adverse determination;

      (ii)      Reference to the specific plan provisions on which the determination is based.

                29 C.F.R. Section 2560.503-1(g).

33.   The only explanation regarding the basis for payment was the following statement:

      Our records indicate that you’re eligible for Medicare but did not enroll. You are
      responsible for the estimated amount Medicare would pay if you enrolled.

      The EOB’s did not make specific reference to the plan provision setting forth the

      instances in which the MSP rules would be triggered. In particular, it failed to inform

      Mr. Welch that the underlying predicate for Medicare now being primary, rather than

      secondary, was that he was no longer an active employee, and that his status as a former

      employee on COBRA had triggered the Plan’s status as a secondary payer. Given that

      Mr. Welch had been enrolled in Part A, but not part B, it also failed to make clear to him

      that his failure to enroll in both Parts A and B now changed how the Plan would pay

      claims covered under Part B. Given that Mr. Welch remained enrolled in Part A, the

      blanket statement “you’re eligible for Medicare but did not enroll” was factually incorrect

      and failed to put Mr. Welch on notice as to how he could perfect the claim or mitigate

      future bills by taking steps to immediately enroll.

34.   Indeed, given that the Social Security Administration did not approve his SSDI claim

      until November, with a Part B enrollment date of September, it is not clear whether Mr.

      Welch would, in fact, have been eligible to enroll in Part B as of the date he commenced

      COBRA.




                                                      7
        Case 2:20-cv-03525-AB Document 14 Filed 10/12/20 Page 8 of 15




35.   On or about May 16, 2019, Mr. Welch, through counsel, timely appealed CIGNA’s

      decision to apply the estimated Medicare Part B allowance to the July 25 and August 9,

      2018 services (in the amount of $9,113.00 and $39,106.64, respectively).

36.   CIGNA denied the appeal by letter dated June 5, 2019.

37.   On or about October 11, 2019, Mr. Welch, through counsel, timely appealed CIGNA’s

      decision to apply the estimated Medicare Part B allowance to the August 31 services (in

      the amount of $27,818.41).

38.   CIGNA denied the appeal related to the August 31 services by letter dated November 18,

      2019.

39.   In the appeal denial letters, CIGNA explained that it had applied the estimated Medicare

      Part B allowance in processing the allowance for the claims.

40.   In particular, the appeal denials, inter alia, stated the following:

      Since you are entitled to Medicare Part B, but did not enroll, CIGNA estimates the
      amount Medicare Part B would have paid if you were enrolled in Medicare Part B and
      only covers the amount your Cigna plan would have paid as a secondary payer (emphasis
      added).

41.   The rationale was wrong on two counts: (1) it conflates the definition of eligibility and

      entitlement under the Medicare Secondary Payment Rules; and (2) Mr. Welch was

      neither eligible nor entitled to Medicare Part B until September 2018, per his Social

      Security disability award.

42.   In applying the presumed Part B award, CIGNA relied on the plan provisions describing

      the instances in which it would be deemed secondary. It listed six different situations,

      without explaining which one actually applied to Mr. Welch. In fact, the only arguable

      applicable provision was, “a former Employee who is eligible for Medicare and whose

      insurance is continued for any reason as provided in this plan” (emphasis added).

                                                       8
        Case 2:20-cv-03525-AB Document 14 Filed 10/12/20 Page 9 of 15




43.   CIGNA also cited to the provisions of the Plan which states as follows:

      Cigna will assume the amount payable under:

      Part A of Medicare for a person who is eligible for that Part without premium payment,
      but has not applied, to be the amount he would receive if he had applied.

      Part B of Medicare for a person who is entitled to be enrolled in that Part, but is not,
      to be the amount he would receive if he were enrolled.

      Part B of Medicare for a person who has entered into a private contract with a provider,
      to be the amount he would receive in the absence of such private contract.

      A person is considered eligible for Medicare on the earliest date any coverage under
      Medicare could become effective for him.

44.   The same language set forth in the preceding two paragraphs appears in the Summary

      Plan Description for the Plan.

45.   The Summary Plan Description fails to adequately apprise a plan participant, in language

      that can be reasonably understood by a plan participant, that his termination at the end of

      a period of long term disability and his right to maintain benefits under COBRA would

      result in a change in the MSP rules.

46.   First, the specific provision relied upon (“a former Employee who is eligible for

      Medicare and whose insurance is continued for any reason as provided in this plan”) does

      not make clear that COBRA continuation falls within that provision. One could conclude

      that the provision is limited to circumstances arising from the structure of the Plan itself,

      rather than by COBRA, which coverage is continued not because the Plan so provides,

      but as a matter of law.

47.   In addition, a reasonable plan participant would be led to believe that the difference in the

      language between the Part A Clause (“eligible for that part”) and Part B Clause (“entitled

      to be enrolled”) had meaning and that “entitled to be enrolled” was more limited than



                                                      9
       Case 2:20-cv-03525-AB Document 14 Filed 10/12/20 Page 10 of 15




      mere eligibility. Indeed, as noted, according to his social security award, Mr. Welch was

      not entitled to be enrolled in Part B until September 1.

48.   In denying the claims, it appears that CIGNA relied on this last sentence – i.e., because

      Mr. Welch was eligible for Part A, he was eligible for Medicare, and therefore the Part B

      offset would be triggered, even though he was neither entitled to be nor enrolled in that

      Part.

49.   CIGNA’s interpretation of the last sentence makes no sense. The provision as a whole

      makes clear that the Part A and Part B offsets are to be treated separately. Indeed, the

      second section makes clear that the Part B offset is only triggered if the participant is

      entitled to be enrolled in that part, but is not. Mr. Welch was not entitled to be enrolled

      in Part B until he received his social security award which made him first entitled to Part

      B benefits as of September 1.

                                               COUNT I

                                         (Claim for Benefits)
                                   29 U.S.C. Section 1132 (a)(1)(B)

50.   Plaintiff incorporates the prior allegations of the Complaint as though fully set forth

      herein.

51.   To the extent that the plan provisions are meant to comply with the Medicare Secondary

      Payer rules, to the extent CIGNA has interpreted them inconsistent with the rules, its

      determination that the Plan was secondary for the period from May to September, while

      Mr. Welch was on COBRA, is wrong as a matter of law.

52.   In the alternative, Defendant CIGNA’s interpretation of the Plan and the Medicare

      Secondary Payer rules to determine that the Plan is secondary in this circumstance is

      arbitrary and capricious.

                                                     10
       Case 2:20-cv-03525-AB Document 14 Filed 10/12/20 Page 11 of 15




             WHEREFORE plaintiff seeks judgment in his favor, and against defendants for:

      (1) an Order declaring that the Plan should be the primary payer of the COBRA Medical

      Claims; (2) prejudgment interest; (3) reasonable attorneys fees and costs; and (4) such

      other relief as the Court deems appropriate.


                                            COUNT II
                                     (Breach of Fiduciary Duty)
                                    29 U.S.C. Section 1132 (a)(3)
                                               (v. PQ)

53.   This Count is pled in the alternative to Count I, and only to the extent that the Court

      determines that plaintiff is not entitled to payment under the Plan as primary.

54.   The Summary Plan Description for the Plan fails to comply with ERISA.

55.   ERISA provides, inter alia:

      The summary plan description shall include the information described in subsection (b),
      shall be written in a manner calculated to be understood by the average plan participant,
      and shall be sufficiently accurate and comprehensive to reasonably apprise such
      participants and beneficiaries of their rights and obligations under the plan

      (b)The summary plan description shall contain the following information: . . . .
      circumstances which may result in disqualification, ineligibility, or denial or loss of
      benefits.

      29 U.S.C. Section 1022

56.   Similarly, the Code of Federal Regulation provides that a Summary Plan Description

      must provide:

             For both pension and welfare benefit plans, a statement clearly identifying
             circumstances which may result in disqualification, ineligibility, or denial, loss,
             forfeiture, suspension, offset, reduction, or recovery (e.g., by exercise of
             subrogation or reimbursement rights) of any benefits that a participant or
             beneficiary might otherwise reasonably expect the plan to provide on the basis of
             the description of benefits required by paragraphs (j) and (k) of this section. In
             addition to other required information, plans must include a summary of any plan
             provisions governing the authority of the plan sponsors or others to terminate the
             plan or amend or eliminate benefits under the plan and the circumstances, if any,

                                                     11
       Case 2:20-cv-03525-AB Document 14 Filed 10/12/20 Page 12 of 15




             under which the plan may be terminated or benefits may be amended or
             eliminated; a summary of any plan provisions governing the benefits, rights and
             obligations of participants and beneficiaries under the plan on termination of the
             plan or amendment or elimination of benefits under the plan, including, in the
             case of an employee pension benefit plan, a summary of any provisions relating to
             the accrual and the vesting of pension benefits under the plan upon termination;
             and a summary of any plan provisions governing the allocation and disposition of
             assets of the plan upon termination. Plans also shall include a summary of any
             provisions that may result in the imposition of a fee or charge on a participant or
             beneficiary, or on an individual account thereof, the payment of which is a
             condition to the receipt of benefits under the plan. The foregoing summaries shall
             be disclosed in accordance with the requirements under 29 CFR 2520.102-2(b).

             §2520.102-3(l)(emphasis added).

57.   To the extent that Mr. Welch’s prior eligibility for Part A triggered the Medicare

      Secondary Payer rules for Part B upon his termination of employment, the summary plan

      description failed to apprise Mr. Welch of such in a manner which would have been

      understood by the average plan participant.

58.   At no time from the onset of his short-term disability until his election of COBRA

      benefits did PQ advise Mr. Welch that if his employment were terminated at the

      conclusion of his short-term disability, the Plan would become secondary to Medicare for

      both Parts A and B, even if he elected COBRA coverage.

59.   In addition, at the time PQ informed Mr. Welch that he was going to lose his medical

      coverage based on his termination as an active employee, it did not inform him that if he

      elected COBRA coverage, it would only pay as a secondary payer, nor did it advise him

      that he needed to immediately apply for Part B or risk a reduction in his coverage.

60.   In fact, in conversations with Mr. Welch and his wife, who acted as his duly authorized

      agent, a representative of PQ repeatedly assured them that his termination as an active

      employee would have no effect on his benefit levels if he continued under the policy

      through COBRA.

                                                    12
       Case 2:20-cv-03525-AB Document 14 Filed 10/12/20 Page 13 of 15




61.   The representative knew, or should have known, that Mr. Welch already was covered by

      Part A, as there had previously been an issue regarding the coordination of benefits

      between the Plan and Mr. Welch’s Medicare coverage while he had still been employed,

      when the then claims administrator (Aetna) had improperly processed some claims as if

      the Plan had been secondary.

62.   PQ knew, or should have known, given Mr. Welch’s illness, his disability, the reason for

      his termination and its knowledge that his prior eligibility for Part A, that the Medicare

      Secondary Payer rules could result in the reduction of his benefits under the Plan.

63.   Had Mr. Welch known or been advised of the effect that Medicare Part A had on the

      payment of his Medicare Part B claims, he could have taken affirmative steps to

      eliminate or mitigate the risk, including but not limiting to, cancelling his Part A

      coverage, starting the application for SSDI and Part B coverage sooner, and/or delaying

      some or all of the medical procedures until his Part B coverage was in place. This is

      especially true for the procedures on August 31, which occurred the day before his

      Medicare Part B eligibility.

             WHEREFORE plaintiff seeks judgment in his favor, and against Defendant PQ in

      the form of an order for “appropriate equitable relief” within the meaning of ERISA




                                                     13
        Case 2:20-cv-03525-AB Document 14 Filed 10/12/20 Page 14 of 15




      (including, but not limited to, equitable reformation of the Plan, estoppel of the

      application of the Plan provisions, surcharge or otherwise), together with reasonable

      attorneys fees and costs.



                                            _________________________________
                                            Michael J. Salmanson
                                            Salmanson Goldshaw, PC
                                            2 Penn Center, Suite 1230
                                            1500 JFK Boulevard
                                            Philadelphia, PA 19102
                                            215-640-0593
                                            215-640-0596 (fax)

                                            Attorney for Plaintiffs

Date: October 12, 2020




                                                     14
           Case 2:20-cv-03525-AB Document 14 Filed 10/12/20 Page 15 of 15




                                CERTIFICATE OF SERVICE

       I hereby certify that I have caused a true and correct copy of the foregoing Notice of

Appearance to be served via the Court’s Electronic Filing System upon Defendants’ counsel as

follows:

                      Nipun Patel
                      Corey A. Thomas
                      Holland & Knight, LLP
                      Cira Centre
                      2929 Arch Street, Suite 800
                      Philadelphia, PA. 19104

                      Attorneys for Defendant, CIGNA Health and Life Insurance Company

                      Elizabeth A. Malloy
                      Cozen O’Connor
                      1650 Market Street, Suite 2800
                      Philadelphia, PA 19103

                      Attorney for Defendant, PQ Corporation




                                             _________________________________
                                             Michael J. Salmanson
                                             Salmanson Goldshaw, PC
                                             2 Penn Center, Suite 1230
                                             1500 JFK Boulevard
                                             Philadelphia, PA 19102
                                             215-640-0593
                                             215-640-0596 (fax)

                                             Attorney for Plaintiffs

Date: October 12, 2020




                                                     15
